Kavanagh, J. (dissenting).
Defendant was charged by indictment with perjury in the first degree (Penal Law § 210.15) for allegedly giving sworn false testimony at a trial wherein he was charged and later convicted of reckless endangerment in the second degree and reckless driving. Upon defendant’s motion, the indictment was dismissed because the trial court found that defendant had effectively been denied his right to testify before the grand jury.
*244A defendant charged with a crime has a conditional right to appear and give testimony before a grand jury (CPL 190.50 [5]). Once a written request to that effect has been served on the District Attorney, the defendant must be given a reasonable and meaningful opportunity by which he or she can exercise this right and appear before the grand jury (see People v Sawyer, 96 NY2d 815, 816 [2001]). However, a defendant and counsel are obligated to cooperate with the prosecution in making the necessary arrangements for the defendant’s appearance, and if a defendant fails to appear despite receiving reasonable notice of the time and date for this appearance, he cannot complain that the People failed to meet their obligations under CPL 190.50 (People v Watkins, 40 AD3d 290 [2007], lv denied 9 NY3d 870 [2007]; People v Brown, 32 AD3d 737 [2006], lv denied 8 NY3d 844 [2007]; People v Malik, 6 AD3d 313 [2004], lv denied 3 NY3d 709 [2004]).
Defendant and his counsel were, it is agreed, given at least 12 days notice of three separate dates on which defendant could appear before the grand jury, and defendant failed to agree to any of them. In fact, in the four-week period this matter was pending before the grand jury began, defendant was given a total of four separate dates from which to choose to make his appearance, and he chose none of them. Specifically, defendant concedes being initially notified on March 29, 2006 that he could appear and testify before the grand jury on either Monday, April 10, Tuesday, April 11, or Wednesday, April 12. This notice was reiterated in letters sent to defendant’s counsel dated April 4 and 7. The first notice that the District Attorney received from defendant or any of his numerous legal representatives that these dates were not acceptable came in the form of a voice mail left at the District Attorney’s office at 5:45 p.m. on Monday, April 10, 2006.* At that time, defendant notified the District Attorney that he could not appear on April 13 because of a religious holiday. No mention was made, nor was any explanation offered, why Tuesday, April 11 or Wednesday, April 12, would not have been acceptable dates for defendant’s appearance. Contrary to the assertion made by the majority, the record does not establish “that defendant’s failure to testify on any of those dates is not attributable to defendant or any of his attorneys.” In fact, defendant bears sole responsibility for not be*245ing able to appear on any of the dates as designated by the District Attorney.
His belated notification that none of these dates was acceptable, as well as his offer to appear on the final day of the grand jury’s term, raises a legitimate question as to whether he was making a good faith effort to cooperate with the District Attorney in attempting to arrange a date for which he could appear. In any event, the inescapable conclusion that must be drawn from these facts is that defendant was given a meaningful opportunity to exercise his right to appear before the grand jury, and that by failing to appear on any of the designated dates, he chose not to exercise this right. As such, the order dismissing the indictment should be reversed, defendant’s motion to dismiss the indictment should be denied, and the indictment reinstated.
Tom, J.P., and Buckley, J., concur with Williams, J.; McGuire and Kavanagh, JJ., dissent in a separate opinion by Kavanagh, J.
Order, Supreme Court, New York County, entered on or about July 27, 2006, affirmed.

 During the four-week period when this matter was pending, defendant was represented by no less than three separate counsel, the last apparently being retained on Monday, April 10, 2006. No explanation has been offered for the last change in counsel by defendant.